                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

GREGORY E. PARSONS,

          Plaintiff,

v.                                   Case No:   2:18-cv-456-FtM-29MRM

LENDINGCLUB CORPORATION,       a
Delaware corporation,

          Defendant.


                                     ORDER

     This matter comes before the Court on review of the file.            On

September 21, 2018, plaintiff filed an Amended Complaint (Doc.

#22).   As   this   is   now   the    operative   pleading   in   the   case,

defendant’s Motion to Dismiss (Doc. #16) will be denied as moot.

     Accordingly, it is now

     ORDERED:

     Defendant’s Motion to Dismiss (Doc. #16) is DENIED as moot.

     DONE AND ORDERED at Fort Myers, Florida, this 9th day of

October, 2018.




Copies: Counsel of record
